        Case 1:18-cv-00971-JPO Document 122 Filed 03/31/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AARON GLASER,
                                Plaintiff,
                                                                    18-CV-971 (JPO)
                     -v-
                                                                OPINION AND ORDER
 UPRIGHT CITIZENS BRIGADE LLC.
 et al.,
                      Defendants.



J. PAUL OETKEN, District Judge:

       Plaintiff Aaron Glaser, a stand-up comedian, alleges that Defendants — various affiliated

comedy theaters and schools based in New York City and Los Angeles, as well as associated

individuals — violated Title IX of the Education Amendments Act of 1972 (“Title IX”), 20

U.S.C. § 1681 et seq., as well as state and city law when he was banned from their premises and

classes. Defendants move to dismiss Glaser’s operative complaint for failure to state a claim

upon which relief can be granted. For the reasons that follow, Defendants’ motion is granted.

I.     Background

       A.      Factual Background

       The following facts are drawn from Glaser’s Third Amended Complaint (Dkt. No. 98

(“TAC”)) and are presumed true for the purposes of the instant motion to dismiss.

       This dispute arises out of Defendants’ banning of Plaintiff Aaron Glaser from their

facilities and classes. Defendants are a group of affiliated individuals and corporate entities that

provide improvisational and sketch comedy training as well as comedy performances in New

York City and Los Angeles, known collectively as the Upright Citizens Brigade or “UCB.”1


       1
         Specifically, Defendants are: Upright Citizens Brigade LLC; Upright Citizens Brigade
Training Center LLC; Upright Citizens Brigade Training Center LA, LLC; UCB Inner Sanctum,

                                                  1
        Case 1:18-cv-00971-JPO Document 122 Filed 03/31/20 Page 2 of 11



(TAC ¶ 13.) UCB “offer[s] affordable, high-quality shows seven nights a week” in its four

theaters and runs “one of the largest and most respected improvisation and sketch comedy

schools in the country” (the “Training Center”). (Id.)

       The Training Center is accredited as a non-degree-granting institution by the National

Association of Schools of Theatre. (TAC ¶ 59.) Basic coursework at the Training Center

comprises certain “core classes.” (TAC ¶ 62.) Completion of those classes qualifies the attendee

for a “diploma,” and, if he or she so chooses, the opportunity to apply for classes in the Training

Center’s selective “Advanced Study” program. (TAC ¶¶ 65–67.) As the Training Center’s

guide explains, the Training Center is run separately from the theaters. (TAC ¶ 68.) The two are

intertwined, however: Training Center students may apply to perform in or write for certain

shows and opportunities at the theaters, and present and former students receive preferential or

exclusive access to some performance opportunities. (See id. ¶¶ 68–69.)

       Glaser enrolled in the entry-level class at the Training Center, Improvisation 101, in

2006, when he was a college student. (TAC ¶ 87.) By 2010, he had abandoned college in favor

of pursuing his comedy career and had completed the core classes for both improv and sketch

comedy. (See TAC ¶¶ 88, 91.) In that time, Glaser excelled, gaining a coveted position on

multiple improv comedy teams that performed at UCB’s New York theaters. (See TAC ¶¶ 93–

98.) He did not remain on those teams or take or apply for any Training Center classes after

2010. During the six years between his last Training Center class and the events giving rise to

this lawsuit, Glaser received email solicitations inviting him to apply to various opportunities,




LLC; UCBTLA, LLC; Susan Hale, the Managing Director of the California-based UCB
affiliates; Alex Sidtis, the Managing Director of the New York-based UCB affiliates; Patricia
O’Neill, the Artistic Director of the New York-based UCB affiliates; and 5419 Sunset Properties,
LLC, an entity that leased property to UCB. (TAC ¶¶ 13–29.)


                                                 2
        Case 1:18-cv-00971-JPO Document 122 Filed 03/31/20 Page 3 of 11



but he has not alleged that he applied to or intended to apply to the Training Center’s advanced

programming.

       In 2010, Glaser decided to reorient the focus of his career toward standup comedy, and

away from improv and sketch comedy (the subjects of the Training Center’s courses). To that

end, he began re-establishing himself as a standup comedian. (TAC ¶ 99.) Around 2013, Glaser

began producing and hosting a monthly standup comedy series entitled “Midnight Stand-Up” at

one of UCB’s New York theaters. (TAC ¶ 106.) Glaser was not compensated for his show but

received free drinks and free admission to other shows, as well as comped tickets for friends.

(TAC ¶ 149.) In 2014, Midnight Stand-Up was selected for inclusion in the Del Close Marathon,

an annual festival produced by UCB. (TAC ¶ 111.)

       In August 2016, Glaser was called into a meeting with Defendants Shannon O’Neill and

Alex Sidtis, the New York directors of UCB. (TAC ¶¶ 3, 168.) At the meeting, Glaser was

informed that there had been multiple rape allegations made against him. (TAC ¶¶ 169–170.)

Sidtis and O’Neill never provided Glaser with the factual underpinnings of the allegations or an

opportunity to respond. (TAC ¶ 171.) They summarily terminated Glaser’s show and banned

him from Defendants’ premises in New York and California. (TAC ¶ 175.) Glaser alleges that

the allegations are baseless and that the ban and resulting public attention have had devastating

effects on his professional and personal life. (See TAC ¶ 201.)

       B.      Procedural History

       Glaser commenced this action by filing a complaint against Defendants UCB LLC,

O’Neill, and Sidtis (“the Initial Defendants”) on February 4, 2018. (Dkt. No. 1.) After the Initial

Defendants moved to dismiss Glaser’s claims against them (Dkt. No. 15), Glaser filed the First

Amended Complaint, this time asserting claims against the remaining defendants. (Dkt. No. 25

¶ 1.) On March 28, 2019, this Court dismissed the federal claims in the First Amended


                                                 3
         Case 1:18-cv-00971-JPO Document 122 Filed 03/31/20 Page 4 of 11



Complaint for failure to state a claim upon which relief may be granted and declined to exercise

supplemental jurisdiction over the remaining state- and city-law claims, but granted Glaser leave

to replead. See Glaser v. Upright Citizens Brigade, LLC, 377 F. Supp. 3d 387 (S.D.N.Y. 2019).

On May 2, 2019, Glaser filed his Second Amended Complaint. (Dkt. No. 92.) On May 15,

2019, Glaser filed the now-operative Third Amended Complaint. (Dkt. No. 98.)

         Before the Court now is Defendants’ motion to dismiss the Third Amended Complaint

for failure to state a claim upon which relief can be granted. (Dkt. No. 111.) The motion is fully

briefed and ripe for the Court’s consideration.

II.      Legal Standard

         To survive a Rule 12(b)(6) motion to dismiss, a complaint “must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). In other words, a plaintiff’s “[f]actual allegations must be enough to raise a right to

relief above the speculative level, on the assumption that all the allegations in the complaint are

true (even if doubtful in fact).” Twombly, 550 U.S. at 555 (citation and footnote omitted). In

assessing a Rule 12(b)(6) motion, “[c]ourt[s] must . . . ‘draw [ ] all inferences in the plaintiff’s

favor.’” Goonan v. Fed. Reserve Bank of N.Y., 916 F. Supp. 2d 470, 478 (S.D.N.Y. 2013)

(second alteration in original) (quoting Allaire Corp. v. Okumus, 433 F.3d 248, 250 (2d Cir.

2006)). In addition to “the allegations on the face of the complaint,” courts considering Rule

12(b)(6) motions also “may permissibly consider documents . . . that are attached to the

complaint or incorporated in it by reference.” Roth v. Jennings, 489 F.3d 499, 509 (2d. Cir.

2007).




                                                   4
         Case 1:18-cv-00971-JPO Document 122 Filed 03/31/20 Page 5 of 11



III.    Discussion

        A.      Title IX

        Glaser alleges that the ban violated Title IX, which states that “[n]o person . . . shall, on

the basis of sex, be excluded from participation in, be denied the benefits of, or be subjected to

discrimination under any education program or activity receiving Federal financial assistance.”

20 U.S.C. § 1681(a). At issue in this case is whether the ban deprived Glaser of the benefits of

an education program receiving Federal financial assistance. Resolution of that issue requires a

brief review of Title IX’s text and history.

        In Grove City College v. Bell, the Supreme Court determined that the receipt of federal

financial assistance by one part of an institution did not trigger institution-wide Title IX

coverage; interpreting the term “program or activity,” the Court held that Title IX extended only

to the particular program or branch that received the federal funds. See 465 U.S. 555, 571–75

(1984). Congress responded by repudiating that interpretation and passing the Civil Rights

Restoration Act of 1987, Pub. L. No. 100-259 (1988) (codified at 20 U.S.C. § 1687), which

redefined the term “program or activity.” The statute now defines the term “program or

activity,” in relevant part, to mean “all the operations of . . . an entire corporation . . . or other

private organization” to which financial assistance is extended “as a whole,” or, if assistance is

not extended to the entity as a whole, to “the entire plant or comparable, geographically separate

facility to which Federal financial assistance is extended.” 20 U.S.C. § 1687. Accordingly, it is

now settled law that the entire entity, or entire geographically separate subunit, is considered to

receive federal financial assistance within the meaning of Title IX if any program or subdivision

within it receives federal funding.

        Title IX, however, contains another limitation: it applies only to “education” programs or

activities. 20 U.S.C. § 1687 (emphasis added). The statute does not define “education.” Courts


                                                    5
         Case 1:18-cv-00971-JPO Document 122 Filed 03/31/20 Page 6 of 11



have therefore been left to reconcile the statute’s broad definition of “program or activity” with

the modifier “education,” which, under normal rules of statutory interpretation, must be read to

be given independent content if possible. See O’Connor v. Davis¸ 126 F.3d 112, 117 (2d Cir.

1997).

         Does the determination that part of an institution is educational within the meaning of the

statute trigger institution-wide Title IX coverage, parallel to the application of the

federal-financial-assistance limitation? This question bears on the outcome of the case because

Glaser and Defendants agree that the Training Center’s coursework is a covered educational

program. If that concession triggers institution-wide coverage, banning Glaser from any of

UCB’s programming — educational or otherwise — would violate the statute.

         Though it has not decided a case that directly controls the question, the Second Circuit, in

deciding a closely related issue, has relied on an example from the legislative history of the

statute that strongly supports applying a program-by-program, rather than

institution-by-institution analysis:

                If a private hospital corporation is extended federal assistance for its
                emergency rooms, the pediatrics department, admissions, discharge
                offices, etc., are covered under Title VI, section 504, and the Age
                Discrimination Act. Since Title IX is limited to education programs
                or activities, it would only apply to the students and employees of
                educational programs operated by the hospital, if any.

Id. (quoting S. Rep. No. 100-64, at 18 (1988)). Courts in this Circuit have applied this

understanding, too. See Romero v. City of New York, 839 F. Supp. 2d 588, 614 (E.D.N.Y. 2012).

And both parties here seem to implicitly endorse the interpretation of the statute embodied by the

above illustration. The Court therefore proceeds on the shared understanding of the parties,

courts within this Circuit, and the well-considered dicta of the Second Circuit that the statute

calls for a program-by-program analysis. Accordingly, Glaser must show not only that



                                                   6
        Case 1:18-cv-00971-JPO Document 122 Filed 03/31/20 Page 7 of 11



Defendants offered an educational program, but also that he was excluded from or denied the

benefits of that specific program.

       The problem for Glaser is that he cannot rely on his former participation in the Training

Center’s courses to state a Title IX claim. In granting Defendants’ first motion to dismiss, this

Court observed that Glaser had “pleaded that his time as a student at” the Training Center “ended

years before Defendants’ allegedly discriminatory conduct.” Glaser, 377 F. Supp. 3d at 398.

Six years separated his last Training Center class and the ban. Because Glaser had “moved on

from Defendants’ educational programs by the time of Defendants’ allegedly unlawful

discrimination,” this Court held in its prior decision, Defendants’ ban from the Training Center

did not deprive him of “equal access to an educational program or activity” in violation of Title

IX. Id. at 399 (quotation marks and citation omitted). That law of the case still controls.

       That holding was tempered, though, by the acknowledgement that “prospective

applicants to a covered educational program may bring such suits.” Id. Glaser now seeks to rely

on that qualification, asserting that he was a prospective student because he was qualified to

apply to (and solicited for) the Advanced Study program. (Dkt. No. 116 at 33–34.) The trouble,

however, is that Glaser has not alleged that he had applied to or had any intention or desire to

apply to the Training Center’s advanced courses. He thus is no more a prospective advanced

student than any layperson is a prospective entry-level student. This defect is not merely

statutory: Glaser lacks constitutional standing to advance a claim based on the deprivation of an

opportunity he had no intention of pursuing, because the injury flowing from that deprivation is

not “actual or imminent.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 564 (1992). The ban did not

inflict an Article III injury insofar as it precluded Glaser’s participation in the Advanced Study

program, and Glaser cannot prevail on a claim predicated on that alleged harm alone.




                                                 7
        Case 1:18-cv-00971-JPO Document 122 Filed 03/31/20 Page 8 of 11



       The question remains, then, whether Glaser’s Title IX claim can survive based on the

deprivation of the ability to perform his monthly stand-up show at the theaters.2 This in turn

depends on whether the performance opportunity was educational within the meaning of Title

IX. The term “education” must be given its “ordinary meaning,” but, as the Eighth Circuit has

observed, “[t]he ordinary meaning of education is very broad and could conceivably encompass

every experience of life.” Roubideaux v. N. Dakota Dep’t of Corr. & Rehab., 570 F.3d 966, 977

(8th Cir. 2009). The Second Circuit has offered little guidance, beyond the circular instruction

that a covered program “must have features such that one could reasonably consider its mission

to be, at least in part, educational.” O’Connor, 126 F.3d at 117. The Third Circuit, consistent

with the Second Circuit’s analysis and the ordinary meaning of the term “education,” has

considered whether “a program is incrementally structured through a particular course of study

or training,” whether “a program allows participants to earn a degree or diploma, qualify for a

certification or certification examination, or pursue a specific occupation or trade beyond mere

on-the-job training,” whether “a program provides instructors, examinations, an evaluation

process or grades, or accepts tuition,” and whether “the entities offering, accrediting, or

otherwise regulating a program hold it out as educational in nature.” Doe v. Mercy Catholic

Med. Ctr., 850 F.3d 545, 556 (3d Cir. 2017).



       2
          Defendants contend that Glaser lacks “statutory standing” to bring this claim because he
was neither a student nor an employee of UCB. (Dkt. No. 113 at 24.) The framing of the issue
as implicating Glaser’s statutory standing misses the mark. To say that a plaintiff has “statutory
standing” is an outmoded way to say that he or she has a cause of action under the statute.
Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 128 n.4 (2014). Here,
Glaser argues that, as a performer, he was a participant in a covered educational program (the
theaters’ performance opportunities). It is beyond dispute that the educatees of qualified
educational programs who suffer discrimination have a cause of action under the statute, as they
form the very core of the zone-of-interests protected by Title IX. See id. at 127. Labels aside,
however, Defendants’ contentions have merit, for the reasons explained in this opinion.


                                                  8
        Case 1:18-cv-00971-JPO Document 122 Filed 03/31/20 Page 9 of 11



       Here, Glaser received no systematic instruction or feedback; he followed no incremental

or structured course of training; the course of performances did not culminate in a degree or

diploma or qualify him to pursue a specific occupation or certification (indeed, it was not finite

at all); and there were no instructors, examiners, or teachers. See Doe, 850 F.3d at 556. To be

sure, experiential, clinical, or experimental learning opportunities may resist easy classification,

and these factors are not exhaustive. But Glaser’s monthly show bears none of the hallmarks of

an educational program.

       Glaser’s arguments to the contrary are unpersuasive. He emphasizes the interrelation

between the Training Center and the theaters. For example, the Training Center Guide described

performing as an important component of studying sketch and improv comedy and touted

performance opportunities at the theaters for students (see TAC Ex. C at 9); certain of the

Training Center’s classes were prerequisites to applying to some performance opportunities (see

id. at 9–10); and having performed was a prerequisite to other of UCB’s classes (see id.at 5).

That UCB encouraged Training Center students to perform and provided opportunities for them

to do so, however, does not compel the conclusion that any opportunity to perform, irrespective

of whether the performer was a Training Center student, is an educational program within the

meaning of the statute. Similarly, that performance was a prerequisite to application to some

classes does not mean performance itself was an educational opportunity, just as, say, a

requirement that MBA applicants have work experience would not perforce transform

pre-business-school employment into educational programs under the statute. Glaser also notes

that on occasion, he solicited and received feedback from O’Neill on Midnight Stand-Up and his

career more generally. (See TAC ¶¶ 113–116.) But the handful of stray emails he alleges over

the three-year period providing solicited advice does not constitute the kind of systematic




                                                  9
        Case 1:18-cv-00971-JPO Document 122 Filed 03/31/20 Page 10 of 11



instruction characteristic of an educational program. Because the performance of the stand-up

show was not an educational program, any sex discrimination occasioned by the ban did not fall

within Title IX’s ambit. Glaser’s Title IX claim is therefore dismissed.

       B.      Plaintiff’s Remaining Claims

       Because Glaser’s federal claims have been dismissed, this Court must determine whether

to exercise supplemental jurisdiction over his remaining city- and state-law claims. (FAC

¶¶ 156–87, 213–49.) Where a district court has original jurisdiction over certain claims in an

action, and additional claims “form part of the same case or controversy,” the court has

supplemental jurisdiction over the additional claims. 28 U.S.C. § 1367(a). However, a court

“may decline to exercise supplemental jurisdiction over” the additional claims on various

grounds, including where “the district court has dismissed all claims over which it has original

jurisdiction.” Id. § 1367(c)(3); see also Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7

(1988) (“[I]n the usual case in which all federal-law claims are eliminated before trial, the

balance of factors to be considered under the pendent jurisdiction doctrine — judicial economy,

convenience, fairness, and comity — will point toward declining to exercise jurisdiction over the

remaining state-law claims.”). Here, because all of Glaser’s federal claims have been dismissed

at an early stage of this litigation, the Court declines in its discretion to exercise supplemental

jurisdiction over Glaser’s remaining city- and state-law claims. Accordingly, all of Glaser’s

remaining claims are dismissed without prejudice.

       A subset of Defendants have separately moved to dismiss Plaintiff’s claims against them

pursuant to Rules 12(b)(2) for lack of personal jurisdiction. (Dkt. No. 113 at 12–17.) Ordinarily,

courts address challenges to personal jurisdiction and other threshold matters before addressing

the merits of a claim. See Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422,

431–32 (2007) (“[A] federal court generally may not rule on the merits of a case without first


                                                  10
        Case 1:18-cv-00971-JPO Document 122 Filed 03/31/20 Page 11 of 11



determining that it has jurisdiction over the . . . parties (personal jurisdiction).”). But “in cases

such as this one with multiple defendants — over some of whom the court indisputably has

personal jurisdiction — in which all defendants collectively challenge the legal sufficiency of the

plaintiff’s cause of action, we may address first the facial challenge to the underlying cause of

action and, if we dismiss the claim in its entirety, decline to address the personal jurisdictional

claims made by some defendants.” Chevron Corp. v. Naranjo, 667 F.3d 232, 246 n.17 (2d Cir.

2012). Here, the Court has resolved to dismiss all of the claims against all Defendants in light of

their merits-based challenges to Plaintiff’s claims, and the Court would have been required

address those merits-based challenges regardless of the outcome of the personal jurisdiction

challenge because they were raised by Defendants over whom the Court indisputably has

personal jurisdiction. Accordingly, the Court need not and does not address the personal

jurisdiction challenge.

IV.     Conclusion

        For the foregoing reasons, Defendants’ motion dismiss is GRANTED.

        The Clerk of Court is directed to close the motion at Docket Number 111 and to close

this case.

        SO ORDERED.

Dated: March 31, 2020
       New York, New York

                                                ____________________________________
                                                           J. PAUL OETKEN
                                                       United States District Judge




                                                  11
